Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 7-12 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II and II, there being no allowable generic or linking claim. Election was made without traverse via telephone interview on 12/3/2021. Please see the interview summary attached to this office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Markovitz et al (US 2010/0029518 A1). The examiner notes that the intended use of a composition (for example as an initial break in lubricant) does not further limit a lubricant composition.
The examiner notes that the claim limitation of initial break in lubricant does not have any specific definition in the specification of the instant application. The specification does state that the lubricant may remain after any initial period. As such 
Regarding claims 1-6 Markovitz teaches a lubricant composition (abstract). The lubricant is made for sliding surfaces (p 48) and is used as the only lubricant present. As such the lubricant may be considered a break in lubricant as it is the first and only lubricant used. The lubricant contains:
A. A dispersion medium. This is a mineral oil, polyol ester or PAO, see p 21. Example 1 uses PAO oil, see p 20 and 49.
C. A nanocarbon material. Fullerene, carbon nanotubes or nanodiamonds. The preferred form is nanodiamonds. See p 19 and example 1 p 49. 18 ppm p50 The size of the nanodiamonds is 4 to 20 nm, see p 22. This is used in the amount of 40 to 105 ppm, see p 23.
Regarding the coefficient of friction after friction test 1 and 2 of claims 5 and 6, Markovitz does not specifically states these values. These value would include 0.14 for the coefficient of friction and the coefficient of friction ratio of 0.90 and 1.10 as a ratio between the coefficients of friction before and after testing. As set forth in MPEP 2112, where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). Further, "when the PTO shows a sound basis for believing that 
The USPTO has a sound basis for believing the products of the prior art and the instant application are the same. The same nanocarbon (nanodiamonds) with the same size are used in the same amount and in the same dispersion medium. The examiner notes that example 1 of the instant application uses nanodiamond of 12 nm in the claimed taught by the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/FRANCIS C CAMPANELL/Examiner, Art Unit 1771                                                                                                                                                                                                        


/PAMELA H WEISS/Primary Examiner, Art Unit 1759